     Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION



 HRE-DN, L.P.
 Plaintiff,                                                    Case No. 4:19-cv-1893

                        v.
 Kevin McAleenan, Acting Secretary of the U.S.
 Department of Homeland Security; Lee F. Cissna,
 Director of U.S. Citizenship and Immigration
 Services; Kathy A. Baran, Director of USCIS                   Date: May 24, 2019
 California Service Center
 Defendants.




                                         COMPLAINT



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       The Plaintiff, HRE-DN, L.P. files the instant complaint against Defendants because the

U.S. Citizenship and Immigration Services (“USCIS”), a federal agency within the Department of

Homeland Security (“USDHS”), acted arbitrarily, capriciously, and not in accordance with the law

when it denied Form I-129, Petition for a Nonimmigrant Worker, seeking an extension of the

petition for the new office and continuing classification of its President and CEO, Dung Van Phi,

as an Intracompany Transferee.

       Plaintiff files the instant action against the following Defendants: Kevin McAleenan, in his

official capacity as Acting Secretary of the U.S. Department of Homeland Security; Lee F. Cissna,
        Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 2 of 16



in his official capacity as Director of U.S. Citizenship and Immigration Services; and Kathy A.

Baran, in her official capacity as Director of USCIS California Service Center.

                                     I.      INTRODUCTION

 1.      Plaintiff, HRE-DN, L.P., a Texas limited partnership affiliated by ownership with a foreign

         entity, challenges the unlawful denial of an employment-based nonimmigrant visa petition

         seeking a new office extension and continuing classification of one of its employees, Dung

         Van Phi, as an intracompany transferee under 8 U.S.C. § 1101 (a)(15)(L).

 2.      Despite record evidence demonstrating by a preponderance of the evidence standard that

         Dung Van Phi was employed for both the foreign affiliate and the US Company in an

         executive and managerial capacity, Defendant U.S. Citizenship and Immigration Services

         erroneously denied the Plaintiff’s visa petition extension concluding that Dung Van Phi’s

         duties for both companies were not executive or managerial in nature, despite a prior

         determination of eligibility and the stage of development of the new office.

   3.    Defendants’ contrary interpretation of the statute and regulations, application of a higher

         standard of proof, and corresponding denial of Plaintiff’s nonimmigrant visa petition

         conflicts with the plain language of the statute and regulations and violates the prohibition

         against agency actions that are arbitrary and capricious and contrary to law under the

         Administrative Procedure Act. As such, the Court should vacate the denial and order

         Defendants to approve Plaintiff’s nonimmigrant visa petition.

                                 II. JURISDICTION AND VENUE

   4.    This case arises under the Immigration and Nationality Act (INA), 8 U.S.C. § 1101 et seq.

         and the Administrative Procedure Act (APA), 5 U.S.C. § 701 et seq. This Court has

         jurisdiction pursuant to 28 U.S.C. § 1331, as a civil action arising under the laws of the


                                                  2
     Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 3 of 16



      United States, and 28 U.S.C. § 1361. This Court also has authority to grant declaratory

      relief under 28 U.S.C. §§ 2201-02, and injunctive relief under 5 U.S.C. § 702, and 28

      U.S.C. § 1361. The United States has waived sovereign immunity under 5 U.S.C. §

      702.seq.

5.    Venue is proper in this judicial district under 28 U.S.C. § 1391(e)(1)(A) because this is a

      civil action in which the Defendants are an agency of the United States and officers of the

      United States, acting in their official capacities, and the Plaintiff has its principal place of

      business in Houston, Texas.

                                           III. PARTIES

6.    Plaintiff, HRE-DN, L.P. is a Texas limited partnership with its principal place of business

      in Houston, Texas. The Plaintiff is affiliated with a Vietnamese company, Nghi Son

      Environmental Joint Stock Company. As a group of companies, Plaintiff is engaged in

      business in the United States in real estate development for commercial and residential

      properties and, through its foreign affiliate, is engaged in business in the waste management

      industry. Plaintiff and its foreign affiliate have employed Dung Van Phi directly in

      executive and managerial positions since the year 2014 for the foreign affiliate and since

      2017 for the U.S. Company.

7.    Defendant, Kevin McAleenan, is the Acting Secretary of the USDHS, an “agency” within

      the meaning of the APA, 5 U.S.C. § 551(1). He is sued in his official capacity. He may be

      served at 245 Murray Lane, SW, Mail Stop 0485, Washington, D.C. 20528.

8.    Defendant, Lee F. Cissna, is the Director of the USCIS, a component of the U.S.

      Department of Homeland Security (DHS), 6 U.S.C. § 271, and an “agency” within the

      meaning of the APA, 5 U.S.C. § 551(1). In this role, he oversees the adjudication of

                                                 3
     Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 4 of 16



      immigration benefits and establishes and implements governing policies. He has ultimate

      responsibility for the adjudication of Plaintiff’s petition. He is sued in his official capacity.

      He may be served at 245 Murray Lane, SW, Mail Stop 0485, Washington, DC 20528.

9.    Defendant, Kathy A. Baran, is the Director of USCIS California Service Center. The

      California Service Center is a USCIS office that adjudicates nonimmigrant petition under

      the L classification for intracompany transferees and made the erroneous decision in

      Plaintiff’s petition. She is sued in her official capacity. She may be served at 24000 Avila

      Rd, Laguna Niguel, CA 92677.

                IV. STATUTORY AND REGULATORY AUTHORITIES

10. Pursuant to 8 U.S.C. § 1184(a)(1), “the admission to the United States of any alien as a

      nonimmigrant shall be for such time and under such conditions as the Attorney General

      may by regulations prescribe.”

11. Under 8 U.S.C. § 1184(c)(1), “the question of importing any alien as a nonimmigrant under

      subparagraph … (L)… of section 1101(a)(15) of this title … in any specific case … shall

      be determined by the Attorney General, after consultation with appropriate agencies of the

      Government, upon petition of the importing employer.

12. Under 8 U.S.C. § 1101(a)(15), an Intracompany Transferee is defined as “an alien who,

      within 3 years preceding the time of his application for admission into the United States,

      has been employed continuously for one year by a firm or corporation or other legal entity

      or an affiliate or subsidiary thereof and who seeks to enter the United States temporarily in

      order to continue to render his services to the same employer or a subsidiary or affiliate

      thereof in a capacity that is managerial, executive, or involves specialized knowledge.”

13. Under the regulations, the USCIS has the responsibility for determining whether the alien



                                                 4
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 5 of 16



    is eligible for admission and whether the petitioner is a qualifying organization under the

    standards applicable to these classifications as provided in the regulations. 8 C.F.R. §

    214.2(l)(1)(i).

14. Under the applicable regulations, a Petitioner must submit evidence that the companies are

    qualifying organizations, the US organization will employ the foreigner in an executive or

    managerial capacity, the foreigner has been employed in such capacity for at least one year

    for the foreign qualifying organization, and that foreigner is qualified to perform such

    duties based on prior education, training, and employment. 8 C.F.R. § 214.2(l)(3)(i)-(iv).

15. Additionally, when a petition indicates that a foreigner is coming to open a new office, a

    Petitioner must submit evidence that it has obtained sufficient physical premises for the

    new office, that the beneficiary has been employed for one continuous year in the three

    year period preceding the filing of the petition in an executive or managerial capacity and

    that the proposed employment involves executive or managerial authority over the new

    operation; that the intended United States operation, within one year of the approval of the

    petition, will support an executive or managerial position supported by information

    regarding the proposed nature of the office describing the scope of the entity, its

    organizational structure, and its financial goals; and evidence of the size of the United

    States investment, the financial ability of the foreign entity to remunerate the beneficiary

    and to commence doing business in the United States, and the organizational structure of

    the foreign entity. 8 C.F.R. § 214.2 (l)(3)(iv).

16. Upon demonstrating the above, a new office petition is approved “for a period not to exceed

    one year, after which the petitioner shall demonstrate as required by paragraph (l)(14)(ii)

    of this section that it is doing business as defined in paragraph (l)(1)(ii)(H) of this section



                                               5
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 6 of 16



    to extend the validity of the petition.” 8 C.F.R.§ 214.2(l)(7)(A)(3).

17. Although generally, under 8 C.F.R. § 214.2(l)(14)(i), supporting documentation is not

    required for an extension, a petition for a new office extension, however, requires the

    submission of evidence that the US and foreign companies are still qualifying

    organizations, that the US company has been doing business, a statement of the duties

    performed by the foreigner for the previous year and duties to be performed under the

    extended petition, a statement describing the staffing of the new office including number

    of employees and types of positions and wage documentation when the foreigner will be

    employed in an executive or managerial capacity, and evidence of the financial status of

    the foreign company. 8 C.F.R.§ 214.2(l)(14)(ii). However, the submission of the above

    documentation is solely to demonstrate that the company is doing business to extend the

    new office petition. 8 C.F.R. § 214.2(l)(7)(i)(A)(3).

18. The term “executive capacity” is defined under the statute and the regulations “as an

    assignment within an organization in which the employee primarily directs the

    management of the organization, component, or function, establishes the goals and policies

    of the organization, component, or function; has broad discretionary decision-making

    authority; and receives only general supervision or direction from higher executives, the

    board of directors, or stockholders. 8 U.S.C. § 1101(a)(44)(B) and 8 C.F.R.§

    214.2(l)(1)(ii)(C).

19. The term “managerial capacity” is defined under the statute and the regulations as “an

    assignment within an organization in which the employee primarily (i) manages the

    organization, or a department, subdivision, function, or component of the organization; (ii)

    supervises and controls the work of other supervisory, professional, or managerial



                                              6
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 7 of 16



    employees, or manages an essential function within the organization, or a department or

    subdivision of the organization; (iii) if another employee or other employees are directly

    supervised, has the authority to hire and fire or recommend those as well as other personnel

    actions (such as promotion and leave authorization) or, if no other employee is directly

    supervised, functions at a senior level within the organizational hierarchy or with respect

    to the function managed; and (iv) exercises discretion over the day-to-day operations of the

    activity or function for which the employee has authority.” 8 U.S.C. § 1101(a)(44)(A) and

    8 C.F.R.§ 214.2(l)(1)(ii)(B).

20. However, absent from the regulations, is a requirement in the adjudication of all petitions

    for intracompany transferees that “if staffing levels are used as a factor in determining

    whether an individual is acting in a managerial or executive capacity, the Attorney General

    shall take into account the reasonable needs of the organization, component, or function in

    light of the overall purpose and stage of development of the organization, component, or

    function.” 8 U.S.C. § 1101(a)(44)(C).

21. In all cases, a petitioner is required to advise USCIS whether a previous petition for the

    same foreigner has been filed. 8 C.F.R.§ 214.2(l)(1).

22. Additionally, in an internal guidance memo, the USCIS instructed adjudicators to give

    deference to a prior determination of eligibility involving the same parties and the same

    underlying facts except “where (1) it is determined that there was a material error with

    regard to the previous petition approval; (2) a substantial change in circumstances has taken

    place; or (3) there is a new material information that adversely impacts the petitioner’s or

    beneficiary’s eligibility.” However, an adjudicator “must clearly articulate the material

    error, changed circumstances, or new material information in the resulting request for



                                             7
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 8 of 16



    evidence or decision denying the benefit sought.” See Interoffice Memorandum: The

    Significance of a Prior CIS approval of a Nonimmigrant Petition in the Context of a

    Subsequent Determination Regarding Eligibility for Extension of Petition Validity,

    William R. Yates, Associate Director for Operations, U.S. Citizenship and Immigration

    Services, HQOPRD 72/11.3 (April 23, 2004).

23. The burden of proof for nonimmigrant petitions is on the Petitioner. 8 U.S.C. § 1361.

24. However, under Matter of Chawathe, 25 I&N Dec. 369, 376 (AAO 2010), the standard of

    proof for nonimmigrant petitions is only by a preponderance of the evidence, which

    explains that “even if the director has some doubt as to the truth, if the petitioner submits

    relevant, probative, and credible evidence that leads the director to believe that the claim

    is “more likely than not” or “probably” true, the applicant has satisfied the standard of

    proof.”

25. The APA provides that a person who suffers a legal wrong due to an agency actions or is

    “adversely affected or aggrieved by an agency action,” made reviewable by statute and for

    which there is no other adequate remedy, is entitled to judicial review. See 5 U.S.C. §§

    702, 704.

26. “Agency action” is defined to include the whole or a part of an agency rule, order, license,

    sanction, relief, or the equivalent or denial thereof, or failure to act. See 5 U.S.C. § 551(13).

27. The reviewing court is authorized to hold unlawful and set aside agency action, findings,

    and conclusions found to be “arbitrary, capricious, an abuse of discretion, or otherwise not

    in accordance with law.” See 5 U.S.C. § 706(2)(A).

                             V. FACTUAL BACKGROUND

28. The evidence reflects that, on or about October 20, 2017, the Plaintiff obtained approval of



                                               8
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 9 of 16



    an initial petition seeking to classify Dung Van Phi as an Intracompany Transferee to open

    a new office in Houston, Texas and assume the position of President and CEO. The petition

    was valid from October 20, 2017 through October 19, 2018.

29. The evidence also reflects that, following the approval of the petition, Mr. Dung Van Phi

    applied for a visa at the U.S. Consulate in Ho Chi Minh City, Vietnam. However, the U.S.

    Consulate delayed the issuance of his visa until May 25, 2018. The US Consulate did not

    indicate the reason for the delay and simply indicated the case was under administrative

    processing. As a result, Mr. Dung Van Phi was not able to enter the United States to open

    the new office until June 28, 2018.

30. However, despite the delay in visa issuance, the record reflects that in December 2017,

    HRE-DN, LP, through its President and CEO, Dung Van Phi, began negotiations with

    Cypresswood Capital, Ltd., a local company actively engaged in the acquisition,

    development, and sale or lease of commercial properties in the Greater Houston

    Metropolitan Area.

31. On January 1, 2018, HRE-DN, LP acquired a 20% controlling ownership interest in

    Cypresswood Capital, Ltd. and began its real estate development operations through

    Cypresswood Capital, Ltd. in earnest. Specifically, the President and CEO, Dung Van Phi,

    on January 18, 2018, authorized the purchase of a 1.32 acre track of commercial land for

    $1,222,361.50 for immediate commercial retail development. A total of $500,000.00 was

    subsequently authorized by the President and CEO for acquisition and development of this

    commercial property and the plans and specifications for the retail center was provided

    with the petition. The remaining amount was financed through a purchase money loan.




                                            9
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 10 of 16



32. Thereafter, on July 16, 2018, the President and CEO negotiated and executed a retainer

    agreement for the services of an accountant, Raj Rangwani, CPA, to manage the company

    finances and investments.

33. Additionally, on July 23, 2018, the President and CEO also negotiated and executed two

    employment agreements for acquisition of a Real Estate Development Manager and a Real

    Estate Develop Assistant to “manage the day to day operations of the company.”

34. Subsequently, on August 24, 2018, the company, through President and CEO, Dung Van

    Phi, negotiated a construction contract for Cypresswood Capital, Ltd. with a commercial

    construction firm for construction of the retail center.

35. On October 19, 2018, the Plaintiff filed a petition seeking an extension of the new office

    and continuing classification of the foreigner as an intracompany transferee in a managerial

    or executive capacity. The petition included a copy of the approval notice for the prior

    petition, current visa in the classification, and the evidence required under 8 C.F.R.§

    214.2(l)(14)(ii) evidencing that the company was doing business.

36. However, much to the Plaintiff’s surprise, on October 24, 2018, the USCIS issued a

    boilerplate request for additional evidence.

37. Specifically, the USCIS requested evidence from Plaintiff that the foreigner was employed

    abroad for one continuous year in a managerial or executive capacity, claiming no evidence

    was submitted by Plaintiff for this requirement, despite the regulations not requiring such

    evidence for a new office extension due to the prior favorable adjudication of the

    foreigner’s employment abroad in such capacity for the required period as required for

    initial new office petitions.

38. Additionally, the USCIS also requested evidence that the foreigner’s position in the United



                                             10
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 11 of 16



    States was primarily managerial or executive claiming that the description “appears to

    illustrate that the foreigner would primarily service in an operational capacity,” despite the

    description of the duties of the foreigner for the prior year and under the extended petition

    reflecting only leadership, executive, and upper managerial duties and functions and no

    direct involvement in the day to day operations of the company, and notwithstanding the

    regulations for new offices not requiring such evidence to extend a new office petition due

    to a prior favorable adjudication that the US company would support an executive or

    managerial position within one year of the approval of the petition as required for initial

    new office petitions.

39. Additionally, the USCIS also requested evidence to establish that the foreigner’s prior

    education, training, and employment qualified him to perform the intended services,

    claiming no evidence for this requirement was submitted, despite the regulations for new

    offices not requiring such evidence to extend a new office petition due to a prior favorable

    adjudication that the foreigner was qualified to perform in an executive or managerial

    capacity as required for initial new office petitions.

40. The request for evidence did not indicate any material error, changed circumstances, or

    new material information regarding the Plaintiff’s prior approved petition.

41. On or about December 5, 2018, Plaintiff responded to the request for evidence. The USCIS

    was first notified, through Plaintiff’s counsel, that the requests did not appear applicable to

    a new office extension petition, that all requested evidence had been previously provided

    and favorably adjudicated in the prior approved petition, and that the Plaintiff had

    specifically complied with the requirements for an extension of the new office. However,

    despite strict regulatory compliance in its filing of the petition, Plaintiff responded with the



                                              11
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 12 of 16



    additional evidence requested including an expansion of the major duties into sub-duties

    for both the foreigner’s employment abroad and in the United States, including the amount

    of time devoted to each major duty.

42. However, on or about December 19, 2018, the USCIS denied the petition claiming that the

    Plaintiff did not establish that the foreigner was both employed abroad or employed in the

    United States in a managerial or executive capacity, each as an independent and alternative

    basis for denial.

43. The notice of denial did not indicate any material error, changed circumstances, or new

    material information regarding the Plaintiff’s prior approved petition.

44. The arbitrary and capricious nature of Defendants’ denial of the Plaintiff’s nonimmigrant

    visa petition is underscored by the agency’s approval of Plaintiff’s prior petition for the

    new office and the relaxed regulatory requirements for extensions of new office petitions

    due to such previous favorable adjudications.

45. As a result of Defendant’s unlawful decision, Plaintiff has suffered, and will continue to

    suffer, injury from the denial of its nonimmigrant visa petition, by depriving Plaintiff of

    the foreigner’s services for direction and start-up development of the new enterprise.

                                   VI. EXHAUSTION

46. USCIS’ December 19, 2018, denial of Plaintiff’s nonimmigrant visa petition constitutes a

    final agency action under the APA, 5 U.S.C. § 701, et seq. Neither the INA nor DHS

    regulations at 8 C.F.R. § 214, require an administrative appeal of the denial. Accordingly,

    Plaintiff has no administrative remedies to exhaust.




                                            12
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 13 of 16



47. Under 5 U.S.C. §§ 702 and 704, Plaintiff has suffered a “legal wrong” and has been

    “adversely affected or aggrieved” by agency action for which there is no adequate remedy

    at law.

                                VII. CLAIMS FOR RELIEF

48. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.

49. Defendants’ denial of Plaintiff’s nonimmigrant visa petition constitutes a final agency

    action.

50. The USCIS’s denial of the Plaintiff’s nonimmigrant visa petition was “arbitrary, capricious,

    an abuse of discretion, or otherwise not in accordance with law” under 5 U.S.C. §

    706(2)(A).

51. First, the USCIS failed to give deference to the prior petition approval in which the

    executive or managerial capacity of the foreigner for both the foreign company and US

    company was favorably adjudicated contrary to 8 C.F.R. § 214.2(l)(7)(i)(A)(3), 8 C.F.R.§

    214.2(l)(14)(ii), and USCIS internal adjudication mandates.

52. Second, the USCIS did not clearly articulate any material error, changed circumstances, or

    new material information in the resulting request for evidence or the denial decision

    regarding the foreigner’s employment for both companies in an executive and/or

    managerial capacity contrary to 8 C.F.R. § 214.2(l)(7)(i)(A)(3), 8 C.F.R.§ 214.2(l)(14)(ii),

    and USCIS internal adjudication mandates.

53. Third, the USCIS, in violation of 8 C.F.R. § 214.2(l)(7)(i)(A)(3), ignored the evidence

    submitted with the petition submitted by Plaintiff in strict compliance with the regulations

    for a new office extension as required under 8 C.F.R. § 214.2(l)(7)(i)(A)(3) and 8 C.F.R.§

    214.2(l)(14)(ii) that overwhelmingly demonstrated that the company was in fact doing



                                              13
  Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 14 of 16



    business.

54. Fourth, even after submission of unnecessary requested evidence that provided a high level

    of detail regarding the foreigner’s employment abroad and employment in the United States

    in an executive and managerial capacity, the USCIS applied a higher standard of proof than

    that required under the regulations in its adjudication of the new office petition in violation

    of 8 U.S.C. § 1361 and Matter of Chawathe, 25 I&N Dec. 369, 376 (AAO 2010).

55. The U.S. Supreme Court has held that an agency action is arbitrary and capricious when

    “the agency…offers an explanation for its decision that runs counter to the evidence before

    the agency or is so implausible that it could not be ascribed to a difference in view or the

    product of agency expertise.” See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins.

    Co., 463 U.S. 29, 43 (1983).

                                   VIII. CONCLUSION

56. For the aforementioned reasons, the decision to deny Plaintiff’s nonimmigrant visa

    application was arbitrary, capricious, an abuse of discretion and not in accordance with the

    law. Judicial review through this Court is therefore warranted pursuant to the APA.

                             IX.     PRAYER FOR RELIEF

57. Wherefore, Plaintiff respectfully requests that this Court:

    a. accept jurisdiction and venue as proper;

    b. issue a declaratory judgment that the denial of Plaintiff’s nonimmigrant visa petition
       was arbitrary, capricious, an abuse of discretion and not in accordance with the law;

    c. vacate the decision of the USCIS and approve the Plaintiff’s nonimmigrant visa
       petition;

    d. grant reasonable attorney’s fees, expenses, and costs of court pursuant to the Equal
       Access to Justice Act, 28 U.S.C. § 2412; and

    e. grant Plaintiff all other relief as the Court may deem just and proper.

                                              14
Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 15 of 16




                               Respectfully submitted,
                               GONZALEZ OLIVIERI LLC

                               /s/ Mario Gonzalez
                               Mario Gonzalez, Esq.
                               Texas State Bar No. 24050671
                               SDTX No. 660680
                               2200 Southwest Freeway, Suite 550
                               Houston, TX 77098
                               Phone: (713) 481-3040
                               Fax: (713)588-8683
                               mgonzalez@gonzalezolivierillc.com
                               Lead Counsel and Attorney in Charge for Plaintiff

                               THE KRAUS LAW FIRM

                               /s/ Jason Kraus
                               Jason Kraus, Esq.
                               Texas State Bar No 24058234
                               SDTX No. 895467
                               5625 Cypress Creek Parkway, Ste. 308
                               Houston, Texas 77069
                               281-781-8677 Telephone
                               281-840-5611 Facsimile
                               Email: jdk@krausattorneys.com
                               Co-Counsel for Plaintiff




                                 15
     Case 4:19-cv-01893 Document 1 Filed on 05/24/19 in TXSD Page 16 of 16



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION




 HRE-DN, L.P.
 Plaintiff,                                                  Case No.

                       v.
 Kevin McAleenan, Acting Secretary of the U.S.
 Department of Homeland Security; Lee F. Cissna,
 Director of U.S. Citizenship and Immigration
 Services; Kathy A. Baran, Director of USCIS                 Date: May 24, 2019
 California Service Center
 Defendants.



                               CERTIFICATE OF SERVICE
I, Mario Gonzalez, certify that service of the above COMPLAINT was automatically
accomplished through the Notice of Electronic Filing on known Filing Users and by certified mail
return receipt on any party or counsel who is not a Filing User on May 24, 2019.


                                            /s/ Mario Gonzalez
                                            Mario Gonzalez, Esq.
                                            Lead Counsel and Attorney in Charge for Plaintiff




                                              16
